33REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to communications filed December 17, 2020.
 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Allowable Claims
2.         Claims 1-14 and 19-24 are allowed over the prior art of record.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Reasons for Allowance
4.         The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is Harvie (US PGPUB 2003/0195484).
	Harvie, while disclosing an apparatus comprising: a fluid impermeable casing defining an opening, an interior region, and a fluid outlet; a fluid permeable support disposed within the interior region and having a first side facing the opening and a second side opposite the first side, the second side fails to reasonable disclose or suggest, alone or in combination, the claimed combination of structure, wherein the reservoir is an open chamber within the interior region devoid of the fluid impermeable casing, the fluid permeable support and the fluid permeable membrane.
	The unique combination of structure untaught by the prior art of record exhibits a novel and non-obvious function of the claimed invention; namely, the reservoir can function as a sump, and in a condition where the flow rate of urine into the assembly via the permeable membrane is greater than the flow rate of urine through the discharge line, a temporary backup of urine may occur in the reservoir which can be sized to contain a volume of fluid that may temporarily accumulate due to the difference in flow rates into and out of the assembly; as noted by applicant in paragraph [0038] of the specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 



Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


/ANDREW J MENSH/Primary Examiner, Art Unit 3781